respondent filed a verified emergency petition in November 2012 for
                 appointment as N.M.'s temporary guardian. The district court appointed
                 respondent as N.M.'s temporary emergency guardian.
                             In March 2013, respondent filed a petition to be appointed
                 N.M.'s general guardian. After a two-day evidentiary hearing, at which
                 multiple witnesses testified about the events described above and
                 respondent's fitness to be N.M.'s guardian, the district court found that
                 appellant had abandoned N.M. The district court appointed respondent as
                 N.M.'s general guardian. Appellant then filed a notice of appeal and
                 subsequently filed a motion to dismiss respondent's guardianship in which
                 she raised several issues for the first time. The district court denied the
                 motion.
                             We consider two issues that appellant raises on appeal: (1)
                 whether the district court had jurisdiction to appoint a general guardian
                 for N.M., and (2) whether there was sufficient evidence to support the
                 district court's appointment of respondent as N.M.'s general guardian.'


                        "We decline to address whether the district court erred or abused its
                 discretion by not returning N.M. to appellant pursuant to the Hague
                 Convention and by not referring N.M. for placement with a California
                 child protective services agency because appellant waived these issues by
                 not raising them in the district court before filing her notice of appeal.
                 Mack-Manley v. Manley, 122 Nev. 849, 855, 138 P.3d 525, 529 (2006)
                 (filing a proper notice of appeal divests the district court of jurisdiction);
                 Old Aztec Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981)
                 (failure to properly raise a non-jurisdictional issue before the district court
                 waives the issue on appeal). To the extent that appellant's Hague
                 Convention argument contends that the district court lacked jurisdiction,
                 it is without merit because "[state and federal] courts . . . have concurrent
                 original jurisdiction" to hear Hague Convention claims. 22 U.S.C. §
                 9003(a) (2014).

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                 Standard of review
                              We review de novo issues of subject matter jurisdiction.
                 Ogawa v. Ogawa, 125 Nev. 660, 667, 221 P.3d 699, 704 (2009). We further
                 review a district court's factual findings for an abuse of discretion and will
                 uphold them if they are supported by substantial evidence. Id. at 668,221
                 P.3d at 704. Substantial evidence is "evidence that a reasonable person
                 may accept as adequate to sustain a judgment." Ellis v. Carucci, 123 Nev.
145, 149, 161 P.3d 239, 242 (2007).
                 The district court had subject matter jurisdiction to appoint respondent as
                 N.M.'s general guardian
                              Appellant argues that the district court did not have
                 jurisdiction to appoint respondent as N.M.'s general guardian because
                 N.M. had not lived in Nevada for six months at the time respondent filed
                 his first petition. Thus, we first consider whether the district court
                 properly exercised temporary emergency jurisdiction before addressing
                 whether it had jurisdiction to enter a general guardianship order in this
                 case.
                          The district court properly exercised temporary emergency
                         jurisdiction
                              A district court may exercise temporary emergency
                 jurisdiction to protect a child who is physically present in Nevada if "the
                 child has been abandoned or it is necessary in an emergency to protect the
                 child because the child, or a sibling or parent of the child, is subjected to or
                 threatened with mistreatment or abuse." NRS 125A.335(1).
                              Here, the parties do not dispute that N.M. was physically
                 present in Nevada when the district court granted respondent's petition
                 for a temporary guardianship. Although appellant argues that the district
                 court lacked temporary emergency jurisdiction because there was no

SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    e
                evidence that N.M. was abused, mistreated, or neglected before moving to
                Nevada, this argument is without merit because N.M. faced a risk of harm
                while in Nevada. Since appellant's half-sister came to respondent's home
                at night and attempted to remove N.M., there was evidence to support the
                district court's findingS that N.M. risked mistreatment. Therefore, we
                conclude that the district court did not abuse its discretion in exercising
                its temporary emergency jurisdiction.
                       The district court had jurisdiction to appoint respondent as N.M.'s
                       general guardian
                             NRS 125A.335(2), which codifies section 204 of the Uniform
                Child Custody Jurisdiction and Enforcement Act (UCCJEA), sets out three
                requirements for a district court that is exercising temporary emergency
                jurisdiction to enter a final order: (1) no court in another jurisdiction has
                entered an applicable custody order or commenced custody proceedings,
                (2) the district court's order provides that it is to be a final determination,
                and (3) Nevada has become the child's home state.         See also UCCJEA §
                204 (1997), 9 U.L.A. 676-77 (1999).
                            The third requirement sets forth a time-of-residency-in-
                Nevada requirement and does not provide that a district court exercising
                temporary emergency jurisdiction can make Nevada the child's home state
                by issuing an order. See UCCJEA § 204 cmt., 9 U.L.A. 677 (stating that
                "an emergency custody determination made under this section becomes a
                final determination, if it so provides, when the State that issues the order
                becomes the home State of the child"        (emphasis added)); see also NRS
                125A.085(1) (setting out the time requirement for home state status). Our
                interpretation of this provision of NRS 125A.335(2) is consistent with
                other jurisdictions' interpretations of their statutes codifying UCCJEA §
                204.   See, e.g., Hensley v. Kanizai,   143 So. 3d 186, 195 (Ala. Civ. App.
SUPREME COURT
        OF
     NEVADA
                                                        4
(0) 1947A
                2013) (observing that a custody determination made by a trial court
                exercising temporary emergency jurisdiction can become final "only if the
                state becomes the home state of the child"); In re E.D., 812 N.W.2d 712,
                721 (Iowa Ct. App. 2012) (holding that a trial court exercising temporary
                emergency jurisdiction cannot issue an order making Iowa a child's home
                state because such an order would conflict with the UCCJEA's definition
                of home state); In re J.C.B., 209 S.W.3d 821, 823 (Tex. App. 2006)
                (observing that Texas must become a child's home state before a custody
                determination made by a trial court exercising temporary emergency
                jurisdiction can become final). Thus, in the absence of custody proceedings
                or a controlling custody order in another state, a Nevada court exercising
                temporary emergency jurisdiction may make a custody determination that
                becomes final once the child lives in Nevada for enough time to make
                Nevada the child's home state. 2
                            A child's home state is Mille state in which [the] child lived
                with a parent or a person acting as a parent for at least 6 consecutive
                months, including any temporary absence from the state, immediately
                before the commencement of a child custody proceeding." NRS

                       'The cases that appellant relies on to limit the district court's
                jurisdiction under NRS 125A.335 are inapposite because, unlike the
                present case, they involve existing child custody orders. See, e.g., McDow
                v. McDow, 908 P.2d 1049, 1051 (Alaska 1996) (limiting a court's temporary
                emergency jurisdiction when a child is subject to an existing custody order
                from another jurisdiction); In re Appeal in Pima Cnty, Juvenile Action No.
                J-78632, 711 P.2d 1200, 1206-07 (Ariz. Ct. App. 1985) (same), approved in
                part and vacated in part on other grounds, 712 P.2d 431, 435 (Ariz. 1986);
                Perez v. Tanner, 965 S.W.2d 90, 94 (Ark. 1998) (same); In re Joseph D., 23
                Cal. Rptr, 2d 574, 582 (Ct. App. 1993) (same), superseded by statute as
                stated in In re CT., 121 Cal. Rptr. 2d 897, 904 n.4 (Ct. App. 2002); State ex
                rel. D.S.K., 792 P.2d 118, 127-28 (Utah Ct. App. 1990) (same).

SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A
                   125A.085(1). A child custody proceeding is one that relates to the present
                   custody dispute and not to any prior dispute between the parties.
                   Friedman v. Eighth Judicial Dist. Court, 127 Nev. „ 264 P.3d 1161,
                   1166 (2011). A proceeding commences when its first pleading is filed.
                   NRS 125A.065.
                               Here, the present custody proceeding commenced over six
                   months after N.M. began residing in Nevada. Thus, Nevada became
                   N.M.'s home state by the time respondent petitioned to be appointed as
                   her general guardian. See NRS 125A.085. In addition, the record does not
                   show that a child custody order had been entered or that a child custody
                   proceeding had been initiated in another jurisdiction before the district
                   court appointed respondent as N.M.'s general guardian. Therefore, we
                   conclude that the district court was authorized to enter an order granting
                   a general guardianship.
                   The district court did not abuse its discretion in granting a general
                   guardianship to respondent
                               Appellant argues that the district court abused its discretion
                   by awarding guardianship of N.M. to respondent because there was not
                   sufficient evidence to overcome the parental preference presumption. 3
                   This presumption provides that `Nile parents of a minor, or either parent,
                   if qualified and suitable, are preferred over all others for appointment as
                   guardian for the minor." NRS 159.061(1). "If, however, neither parent is
                   qualified and suitable, or if both parents are, the statute requires the court

                         3 Appellant  does not argue on appeal that the district court abused
                   its discretion by determining that N.M.'s best interests would be served by
                   appointing respondent as N.M.'s general guardian. Therefore, appellant
                   waives this issue on appeal. See Powell v. Liberty Mut. Fire Ins. Co., 127
                   Nev. , n.3, 252 P.3d 668, 672 n.3 (2011).

SUPREME COURT
        OF
     NEVADA
                                                         6
(9) 1947A    .4e
                to move to the second step, determination of who is most suitable."     In re
                Guardianship of D.R.G., 119 Nev. 32, 38, 62 P.3d 1127, 1130-31 (2003).
                            When determining whether a parent is qualified and suitable,
                the district court must give "the child's basic needs [and] welfare" priority
                over the parent's interest in custody. Id. at 38, 62 P.3d at 1131. Thus, the
                parental preference presumption can be "overcome either by a showing
                that the parent is unfit or other extraordinary circumstances."       Litz v.
                Bennum, 111 Nev. 35, 38, 888 P.2d 438, 440 (1995).
                            One extraordinary circumstance that can overcome the
                parental preference presumption is the "abandonment or persistent
                neglect of the child by the parent." In re D.R.G., 119 Nev. at 38, 62 P.3d
                at 1131 (quoting Locklin v. Duka, 112 Nev. 1489, 1496, 929 P.2d 930, 934
                (1996)). "Abandonment of a child' means any conduct of one or both
                parents of a child which evinces a settled purpose on the part of one or
                both parents to forego all parental custody and relinquish all claims to the
                child." NRS 128.012(1).
                            "Intent is the decisive factor in abandonment and may be
                shown by the facts and circumstances."         In re Parental Rights as to
                Montgomery, 112 Nev. 719, 727, 917 P.2d 949, 955 (1996), superseded by
                statute on other grounds as stated in In re Termination of Parental Rights
                as to N.J., 116 Nev. 790, 798-99, 8 P.3d 126, 132 (2000). "If a parent or
                parents of a child leave the child in the care and custody of another
                without provision for the child's support and without communication for a
                period of 6 months, . . . the parent or parents are presumed to have
                intended to abandon the child." NRS 128.012(2). To overcome this
                presumption, the parent must demonstrate that he or she did not abandon
                the child. See In re N.J., 116 Nev. at 803, 8 P.3d at 134.

SUPREME COURT
         OF
      NEVADA
                                                      7
(0) I 947A
                               In finding that appellant abandoned N.M., the district court
                relied on a Mexican attorney's letter purportedly opining that the 2008
                DIF document stated that appellant abandoned N.M. in 2008. 4 The
                district court also considered a 2011 document signed by appellant that
                purportedly granted respondent and the Aunt custody over N.M. Finally,
                respondent testified that appellant expressed a desire to relinquish
                custody of N.M. when she executed the 2011 document that purportedly
                gave custody to respondent and the Aunt. Thus, there was evidence to
                support the district court's finding that appellant intended to abandon
                N.M.
                               Furthermore, the evidence in the record demonstrates that
                respondent and the Aunt began caring for N.M. in 2009 or 2010. The
                record does not show that appellant attempted to exercise custody of N.M.
                or to provide for her after respondent and the Aunt began caring for her.
                Nor does it show that appellant attempted to communicate with N.M.
                while respondent and the Aunt cared for her or attempted to regain
                custody before N.M. moved to Nevada.
                               The evidence submitted in this case shows that the DIF
                concluded that appellant abandoned N.M. in 2008 and appellant ceased to
                care for N.M., and no admitted evidence shows that appellant provided
                support for N.M. or communicated with her for at least six months.
                Accordingly, there was substantial evidence to support the district court's


                       4 Theonly record of the letter's contents is the oral translation that
                the court interpreters provided. Because the actual letter was omitted
                from the appellate record, we must presume that it supports the district
                court's findings about its content. See Cuzze v. Univ. & Cmty. Coll. Sys. of
                Nev., 123 Nev. 598, 603, 172 P.3d 131, 135 (2007).

SUPREME COURT
        OF
     NEVADA
                                                      8
(01 I94Th
                  finding that appellant abandoned N.M. Ellis, 123 Nev. at 149, 161 P.3d at
                  242. Thus, the district court did not abuse its discretion by finding that
                  appellant's abandonment of N.M. overcame the parental preference
                  presumption.   See Litz, 111 Nev. at 38, 888 P.2d at 440. Therefore, we
                  conclude that the district court did not abuse its discretion in appointing
                  respondent as N.M.'s general guardian.
                  Conclusion
                               The record does not show that a custody proceeding was
                  initiated or that a controlling custody order was entered in another
                  jurisdiction before or during the district court's exercise of its temporary
                  emergency jurisdiction. Furthermore, N.M. lived in Nevada for six
                  months before general guardianship proceedings commenced. Thus, the
                  district court had jurisdiction to appoint a general guardian. When
                  exercising this jurisdiction, the district court did not abuse its discretion
                  by appointing respondent as N.M.'s general guardian because substantial
                  evidence supports its finding that appellant abandoned N.M. Therefore,
                  we
                               ORDER the judgment of the district court AFFIRMED.


                                                                                      J.


                                                                                      J.
                                                     Gibbons


                                                     Pickering

                        5We have considered the parties' remaining arguments and conclude
                  that they are without merit.

SUPREME COURT
         OF
      NEVADA
                                                       9
(0) I 947A    e
                    cc: Hon. Richard Wagner, District Judge
                         Carolyn Worrell, Settlement Judge
                         Richard F. Cornell
                         Dolan Law, LLC
                         Humboldt County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     10
(0) 1947A    41No